This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 PAUL MUELLER,

 3          Plaintiff-Appellant,

 4 v.                                                                                    No. 33,788

 5 ALLSUP’S CONVENIENCE STORES, INC.,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Nan G. Nash, District Judge

 9 Glasheen, Valles & Inderman, LLP
10 Brent M. Ferrel
11 Albuquerque, NM

12 for Appellant

13 Paul Koller
14 Albuquerque, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 SUTIN, Judge.
1   {1}   Summary reversal and remand were proposed for the reasons stated in the

2 notice of proposed summary disposition. No memorandum opposing summary

3 reversal has been filed and the time for doing so has expired.

4   {2}   REVERSED AND REMANDED.

5   {3}   IT IS SO ORDERED.


6                                        __________________________________
7                                        JONATHAN B. SUTIN, Judge

8 WE CONCUR:


 9 _______________________________
10 JAMES J. WECHSLER, Judge


11 _______________________________
12 LINDA M. VANZI, Judge




                                            2